Title: From James Madison to Thomas Jefferson, 22 April 1788
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Virginia Orange April 22. 1788
Being just acquainted by a letter from President Griffin that Mr. Paridise is in N. York and proposes to sail in the first packet for France I drop you a few lines which will go by that conveyance if they arrive at N. York in time; which however I do not much expect.

The proposed Constitution still engrosses the public attention. The elections for the Convention here are but just over and promulged. From the returns (excluding those from Kentucky which are not yet known) it seems probable, though not absolutely certain that a majority of the members elect are friends to the Constitution. The superiority of abilities at least seems to lie on that side. The characters of most note which occur to me, are marshalled thus. For the Constitution, Pendleton, Wythe[,] Blair, Innis, Marshal, Docr. W. Jones, G. Nicholas, Wilson Nicholas, Gabl. Jones, Thos. Lewis, F. Corbin, Ralph Wormley Jr. White of Frederik, Genl. Gates, Genl. A. Stephens, Archd. Stuart, Zachy. Johnson, Docr. Stuart[,] Parson Andrews, H. Lee Jr. Bushrod Washington, considered as a young Gentleman of talents: Agst. the Constitution, Mr. Henry, Mason, Harrison, Grayson, Tyler, M. Smith, W. Ronald, Lawson, Bland, Wm. Cabell, Dawson.
The Governor is so temperate in his opposition and goes so far with the friends of the Constitution that he cannot properly be classed with its enemies. Monroe is considered by some as an enemy; but I believe him to be a friend though a cool one. There are other individuals of weight whose opinions are unknown to me. R. H. Lee is not elected. His brother F. L. Lee is a warm friend to the Constitution, as I am told, but also is not elected. So are Jno. & Man Page.
The adversaries take very different grounds of opposition. Some are opposed to the substance of the plan; others to particular modifications only. Mr. H——y is supposed to aim at disunion. Col. M——n is growing every day more bitter, and outrageous in his efforts to carry his point; and will probably in the end be thrown by the violence of his passions into the politics of Mr. H——y. The preliminary question will be whether previous alterations shall be insisted on or not? Should this be carryed in the affirmative, either a conditional ratification, or a proposal for a new Convention will ensue. In either event, I think the Constitution, and the Union will be both endangered. It is not to be expected that the States which have ratified will reconsider their determinations, and submit to the alterations prescribed by Virga. And if a second Convention should be formed, it is as little to be expected that the same spirit of compromise will prevail in it as produced an amicable result to the first. It will be easy also for those who have latent views of disunion, to carry them on under the mask of contending for alterations popular in some but inadmissible in other parts of the U. States.
The real sense of the people of this State cannot be easily ascertained. They are certainly attached and with warmth to a continuance of the Union; and I believe a large majority of the most intelligent and independent, are equally so to the plan under consideration. On a geographical view of them, almost all the Counties in the N. Neck have elected fœderal deputies. The Counties on the South side of James River have pretty generally elected adversaries to the Constitution. The intermediate district is much chequered in this respect. The Counties between the blue ridge & the Alleghany have chosen friends to the Constitution without a single exception. Those Westward of the latter, have as I am informed, generally though not universally pursued the same rule. Kentucky it is supposed will be divided.
Having been in Virga. but a few weeks, I can give you little account of other matters, and none of your private affairs or connections; particularly of your two nephews. The Winter here as every where else in the U. S. was very severe, which added to short crops of corn, threatened a great scarcity & high price. It is found however that neither of these evils has taken place. Corn may be purchased for 2 dollars, and even 10s. per barrel. Tobacco is as low at Fredg. as 18/. PerCt. and not higher at Richmond than 22 or 23/. There is at present a very promising spring: especially in the article of fruit. The night before last was so cold as to produce an alarm for the vegetation of all sorts; but it does not appear that any thing less vulnerable than young cucumbers has been injured.
I shall ask the favor of Mr. Griffin to send you by Mr. Paridise, or if he should be gone by some other hand, the debates of the Conventions in Penna. & Massachussetts, and any other publications worth your reading. I am Dear Sir your affecte friend & servt
Js. Madison Jr
